             Case 20-11218-MFW   Doc 1240-3    Filed 09/09/20   Page 1 of 4




                                    EXHIBIT 3

                                 Publication Notice




RLF1 23869094V.3
              Case 20-11218-MFW                Doc 1240-3          Filed 09/09/20         Page 2 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re
                                                                      Chapter 11

    The Hertz Corporation, et al.,1                                   Case No. 20-11218 (MFW)

                                                                      (Jointly Administered)
                                           Debtors.
                                                                      Re: Docket No. __


                NOTICE OF DEADLINES FOR FILING PROOFS OF CLAIM,
               INCLUDING CLAIMS ARISING UNDER SECTION 503(b)(9) OF
                    THE BANKRUPTCY CODE, AGAINST DEBTORS

    (GENERAL BAR DATE IS [●], 2020 AT 5:00 P.M. (PREVAILING EASTERN TIME))

        Please take notice that on May 22, 2020 (the “Petition Date”), The Hertz Corporation
(“Hertz”) and certain of its affiliates, the debtors and debtors in possession in the above-captioned
cases (collectively, the “Debtors”), each commenced in the United States Bankruptcy Court for
the District of Delaware (the “Court”), a voluntary case under chapter 11 of the Bankruptcy Code
(collectively, the “Chapter 11 Cases”).

      On September __, 2020, the Court entered an order [Docket No. __] (the “Bar Date
Order”)2 establishing certain deadlines for the filing of proofs of claim in the Chapter 11 Cases.

        To the extent required by the Bar Date Order, each person or entity (including, without
limitation, each individual, partnership, joint venture, corporation, estate, and trust) that holds or
seeks to assert a claim (as defined in section 101(5) of the Bankruptcy Code), including claims
arising under section 503(b)(9) of the Bankruptcy Code,3 against the Debtors that arose, or is
deemed to have arisen, prior to the Petition Date, no matter how remote or contingent such right
to payment or equitable remedy may be, MUST FILE A PROOF OF CLAIM on or before 5:00
p.m. (prevailing Eastern Time) on [●], 2020 (the “General Bar Date”), by sending an original

1
          The last four digits of The Hertz Corporation’s tax identification number are 8568. The location of the
debtors’ service address is 8501 Williams Road, Estero, FL 33928. Due to the large number of debtors in these chapter
11 cases, which are jointly administered for procedural purposes, a complete list of the debtors and the last four digits
of their federal tax identification numbers is not provided herein. A complete list of such information may be obtained
on the website of the debtors’ claims and noticing agent at https://restructuring.primeclerk.com/hertz.

2
          All capitalized terms used, but not otherwise defined, herein shall have the meanings ascribed to them in the
Bar Date Order.            A copy of the Bar Date Order is available online free of charge at
https://restructuring.primeclerk.com/hertz.

3
         A claim arising under section 503(b)(9) of the Bankruptcy Code is a claim arising from the value of goods
received by the Debtors within twenty (20) days before the Petition Date, provided that the goods were sold to the
Debtors in the ordinary course of business.




RLF1 23869094V.3
              Case 20-11218-MFW        Doc 1240-3       Filed 09/09/20     Page 3 of 4




Proof of Claim Form to Prime Clerk LLC (“Prime Clerk”), the Debtors’ claims and noticing
agent, by (i) filing such Proof of Claim electronically through Prime Clerk’s website at
https://restructuring.primeclerk.com/hertz under the link entitled “Submit a Claim”; (ii) mailing
the original Proof of Claim by regular mail to The Hertz Corporation Claims Processing Center,
c/o Prime Clerk LLC, Grand Central Station, P.O. Box 4850, New York, New York 10163-4850;
or (iii) delivering such original Proof of Claim by overnight mail or messenger to The Hertz
Corporation Claims Processing Center, c/o Prime Clerk LLC, 850 Third Avenue, Suite 412,
Brooklyn, New York 11232, so that it is actually received on or before 5:00 p.m. (prevailing
Eastern Time) on the General Bar Date; provided that, solely with respect to governmental units
(as defined in section 101(27) of the Bankruptcy Code), the deadline for such governmental units
to file a Proof of Claim against the Debtors is November 18, 2020 at 5:00 p.m. (prevailing
Eastern Time) (the “Governmental Bar Date”). All persons or entities holding claims arising
from the Debtors’ rejection of executory contracts and unexpired leases pursuant to section 365 of
the Bankruptcy Code (“Rejection Damages Claims”) are required to file Proofs of Claim by the
date that is the later of (a) the General Bar Date or the Governmental Bar Date, as applicable,
and (b) 5:00 p.m. (prevailing Eastern Time) on the date that is 30 days after the service of an
order of the Court authorizing the Debtors’ rejection of the executory contract or unexpired
lease giving rise to the applicable Rejection Damages Claim (the “Rejection Bar Date”). All
entities holding claims affected by an amendment or supplement of the Debtors’ Schedules must
file Proofs of Claim by the later of (a) the General Bar Date or the Governmental Bar Date,
as applicable, and (b) 5:00 p.m. (prevailing Eastern Time) on the date that is 30 days after the
service of the notice of the applicable amendment or supplement to the Schedules (the
“Amended Schedule Bar Date”).

       For the avoidance of any doubt, except to the extent otherwise set forth in the Bar Date
Order, each person or entity that holds or seeks to assert a claim against any of the Debtors must
properly and timely file a Proof of Claim by the applicable Bar Date whether or not such
Claimant is, or may be included in, or represented by, a purported class action, class suit, or
similar representative action filed, or that may be filed, against the Debtors.

      ANY PERSON OR ENTITY THAT IS REQUIRED TO FILE A PROOF OF CLAIM IN
THESE CHAPTER 11 CASES WITH RESPECT TO A PARTICULAR CLAIM AGAINST THE
DEBTORS, BUT THAT FAILS TO DO SO PROPERLY BY THE APPLICABLE BAR DATE,
SHALL, WITH RESPECT TO SUCH CLAIM, NOT BE TREATED AS A CREDITOR OF THE
DEBTORS AND, ABSENT FURTHER ORDER OF THE COURT, WILL NOT BE
PERMITTED TO VOTE UPON, OR RECEIVE DISTRIBUTIONS UNDER, ANY CHAPTER
11 PLAN IN THE CHAPTER 11 CASES, ABSENT FURTHER ORDER OF THE COURT.

        Proofs of claim must be sent by overnight mail, courier service, hand delivery, regular mail,
or in person, or completed electronically through Prime Clerk’s website. Proofs of claim sent by
facsimile, telecopy, or electronic mail will not be accepted and will not be considered properly or
timely filed for any purpose in these Chapter 11 Cases.

       Proof of Claim forms and a copy of the Bar Date Order may be obtained by visiting Prime
Clerk’s website at https://restructuring.primeclerk.com/hertz or by contacting Prime Clerk
through (i) regular mail to The Hertz Corporation Claims Processing Center, c/o Prime Clerk LLC,
Grand Central Station, P.O. Box 4850, New York, New York 10163-4850; or (iii) delivering such

                                                 2
RLF1 23869094v.3
              Case 20-11218-MFW        Doc 1240-3      Filed 09/09/20    Page 4 of 4




original Proof of Claim by overnight mail or messenger to The Hertz Corporation Claims
Processing Center, c/o Prime Clerk LLC, 850 Third Avenue, Suite 412, Brooklyn, New York
11232. Prime Clerk cannot advise you how to file, or whether you should file, a Proof of Claim.
Questions concerning the contents of this Notice and requests for copies of filed proofs of claim
should be directed to Prime Clerk at (877) 428-4661 (toll-free in the U.S.), (929) 955-3421 (for
parties outside the U.S.), or email at hertzinfo@primeclerk.com. Please note that neither Prime
Clerk’s staff, counsel to the Debtors, nor the Clerk of the Court’s Office is permitted to give you
legal advice.

A HOLDER OF A POSSIBLE CLAIM AGAINST THE DEBTORS SHOULD CONSULT
AN ATTORNEY REGARDING ANY MATTERS NOT COVERED BY THIS NOTICE,
SUCH AS WHETHER THE HOLDER SHOULD FILE A PROOF OF CLAIM.




                                                3
RLF1 23869094v.3
